Citation Nr: 1742451	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  11-29 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

1.  Entitlement to service connection for a sleep disorder, to include sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease (CAD) prior to February 26, 2010.

3.  Entitlement to an initial rating in excess of 50 percent for PTSD.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps from October 1965 to October 1967, to include service in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, dated in April 2009 (sleep apnea), April 2011 (CAD), and October 2011 (PTSD).  

A September 3, 2014 Board decision denied entitlement to an effective date earlier than March 23, 2004 for the grant of service connection for coronary artery disease.  The September 9, 2014 Board decision also denied service connection for a sleep disorder, including sleep apnea.  In a Memorandum Decision dated November 25, 2015, the United States Court of Appeals for Veterans Claims vacated that portion of the September 9, 2014 Board decision which denied service connection for a sleep disorder, including sleep apnea.  In correspondence received in February 2017, the Veteran requested that his appeal for service connection for sleep apnea/sleep disorder be withdrawn from appellate consideration.  However, pursuant to the Veteran's subsequent death prior to promulgation of a Board decision on the matter, a dismissal of the appeal based on withdrawal of the appeal is not appropriate as the Board has no jurisdiction to adjudicate a matter, to include by dismissal of an appeal, subsequent to the appellant's death.


FINDING OF FACT

On September 15, 2017, the Board received notification via the electronic Social Security Administration Data process that the appellant died in August 2017.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 


ORDER

The appeal is dismissed.




		
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


